[Cite as Porter v. Porter, 2020-Ohio-4504.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




 TONITA PORTER,                                     :

        Appellee,                                   :         CASE NO. CA2019-11-185

                                                    :              OPINION
     - vs -                                                         9/21/2020
                                                    :

 DAVID PORTER,                                      :

        Appellant.                                  :




               APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          DOMESTIC RELATIONS DIVISION
                              Case No. DV19-03-0182


The Lampe Law Office, LLC, Lynn Lampe, 9277 Centre Pointe Drive, Suite 100, West
Chester, Ohio 45069, for appellee

Cornetet, Meyer, Rush & Stapleton, Karen P. Meyer, 123 Boggs Lane, Cincinnati, Ohio
45246, for appellant



        HENDRICKSON, P.J.

        {¶1}     Appellant, David Porter, appeals a decision of the Butler County Court of

Common Pleas, Domestic Relations Division, granting a domestic violence civil protection

order ("DVCPO") to appellee, Tonita Porter. For the reasons stated below, we affirm the
                                                                              Butler CA2019-11-185

trial court's decision.1

       {¶2}    On March 26, 2019, Tonita petitioned for and was granted an ex parte

protection order against her husband, David. In the petition, Tonita alleged that David had

engaged in multiple acts of domestic violence since June of 2018, with the latest event

occurring on February 22, 2019. With respect to the February 22, 2019 incident, Tonita

stated that upon returning to the marital home in West Chester, Ohio following a dinner out,

David asked her to look at his water bottle. David demanded that she put her eye to the

bottle's opening and when she complied, David forcibly squeezed the bottle, sending water

shooting into her eye. Tonita claimed that "it felt like it cut [her] eye" and that she was in

pain. She got upset with David, who responded by calling Tonita names and telling her to

"get over it." Tonita alleged that she picked up the water bottle and threw it at David. He

responded by grabbing Tonita and throwing her into a door frame, causing her injury. Tonita

alleged that her forehead was "sliced open" and she fell to the ground, where she lost

consciousness for a few moments. Upon regaining consciousness, Tonita stated she went

next door to a neighbor's home to get help as she was fearful of what David might do next.

       {¶3}    In addition to this incident, Tonita's petition asserted that near the end of

November 2018, David choked her and told her he wished she was dead. On September

21, 2018, after getting jealous of attention Tonita had given another man, David grabbed

her by the arm hard enough to leave bruises. At an outdoor concert on July 14, 2018, David

accused Tonita of flirting with other men and shoved her forcibly into a chair, causing injury

to the left side of her body. Tonita claimed she had trouble breathing, was heavily bruised,

went to a hospital to get X-rays, and did not recover from the injuries for four weeks. In

June 2018, after David screamed at her all night and called her names, Tonita went to the



1. Pursuant to Loc.R. 6(A), we sua sponte remove this case from the accelerated calendar for purposes of
issuing this opinion.

                                                 -2-
                                                                        Butler CA2019-11-185

emergency room because she believed she was having a heart attack. However, she found

out she was having "anxiety attacks from the mental abuse."

       {¶4}   On May 29, 2019, a full hearing was held before a magistrate. At the hearing,

both parties were represented by counsel. In support of her petition for a DVCPO, Tonita

testified on her own behalf and presented testimony from her neighbor, Michelle Tieman.

Tonita testified she and David had been married for less than two years and during the

marriage, David was physically and mentally abusive towards her. She described a number

of incidents where David was abusive towards her, noting that David "[m]ostly just [caused]

bruising on the arms." However, she recalled one incident from July 14, 2018, where she

had to go to the hospital because she had trouble breathing after David got jealous at a

concert and pushed her into either a table or chair, injuring her ribs. At the hospital, Tonita

did not report that David caused the injuries to her ribs because David had accompanied

her to emergency room and she was scared to say anything in front of him.

       {¶5}   At a house party she and David threw on September 2, 2018, David got

jealous when she danced with another man and he grabbed her arm. Tonita took a

photograph of where David left a bruise on her arm, and the photograph was admitted into

evidence. On another evening, Tonita recalled that while the two were in bed, David rolled

over on top of her and started choking her while telling her he wished she was dead.

       {¶6}   Finally, with respect to the most recent event that occurred on February 22,

2019, Tonita explained that she and David had consumed alcoholic beverages while

dinning out. Tonita testified that David was intoxicated when they arrived at their marital

home. David had an open water bottle that he asked her to look at. When she went to look

inside the bottle, David pushed her head down and "squeezed [the bottle] as hard as he

could." Tonita stated that "a big flash of water * * * hit right into [her] eye," causing her eye

to burn severely. She became upset and was crying from the pain, but David found the

                                              -3-
                                                                         Butler CA2019-11-185

incident hilarious and started making fun of her. Tonita threw the water bottle at David's

face. David then approached her from behind, grabbed her shoulders, and threw her into

a doorframe, causing the left side of her face to strike the doorframe. Tonita fell to the

ground and lost consciousness for a period of time. When she regained consciousness,

David was no longer at the marital home. Tonita's vision was blurred and she had blood on

her face. She went into a bathroom and saw her forehead had been split open, she had a

quarter-size hematoma on her face, and there were knots on the top of her head. Tonita

stated she was "scared to death" and ran to Tieman's house to get help.

       {¶7}   Tieman took photographs of Tonita's injuries, and these photographs were

admitted into evidence. Tieman called the police to report David's actions, but Tonita

decided not to speak with the officers, stating "I [did not] know what to do. [I was] scared

to death of him. He'll come back and hurt me again if he finds out that I've pressed charges

or called the police on him." Tonita returned to her marital residence later that evening.

       {¶8}   Tonita testified that she is in fear of David and is "so scared of him" because

she knows how strong and abusive he is. Tonita explained her fear of David kept her from

reporting his actions to the police or filing a petition for a protection order prior to March 26,

2019. She stated, "It's the fear that was built up inside of me over this whole time[.] * * *

[I]t was like every week he would blow up, or every other week, at me and tell me it was my

fault, and uh – and at first, it was just bruises on my arms from grabbing my arms and stuff,

but this last time scared me so bad. I would – I was shaking. I was always scared of him.

And now I'm really scared 'cause I realize how bad I got hurt."

       {¶9}   Tieman testified that Tonita and David live across the street from her and that

she and her husband frequently interacted with Tonita and David. Tieman had observed

David's "control issues" in the past and had questioned Tonita about the bruises on her

arms and her broken ribs. Tieman stated that Tonita always made excuses for her injuries

                                              -4-
                                                                      Butler CA2019-11-185

because she was afraid of David. Nonetheless Tieman believed David was mentally and

physically abusive towards Tonita.

       {¶10} Tieman testified that when Tonita appeared on her doorstep on February 22,

2019, it was "very visible that something had happened" and that Tonita was "shaken up."

The first thing Tonita said to Tieman was, "[O]h my gosh, my head, my head, Dave did this

to me." Tieman gave Tonita an icepack for her head and photographed the injuries to

Tonita's face. Tieman called the police to report Tonita's injuries, but Tonita begged her not

to report David because she "so afraid of what would happen." Tieman explained that

Tonita left before the police arrived at Tieman's home. Once an officer arrived, Tieman

spoke with him, but she did not disclose Tonita's name or address. The officer left domestic

violence pamphlets, which Tieman took over to Tonita.

       {¶11} In addition to the February 22, 2019 incident, Tieman testified that on one

occasion Tonita asked her to come over to her house while David's son, Cory Porter, and

Cory's girlfriend were visiting because Tonita was afraid of David's behavior. Tieman stated

that David was acting very irrationally that night and that David, Cory, and Cory's girlfriend

were all verbally attacking Tonita. Tieman stated that when she stood up for Tonita, David

got very upset, shouted "Goddammit," and smashed a wine bottle and wine glass before

storming away. Tieman stayed with Tonita that evening to make sure things did not get out

of hand, saying she thought "if it gets bad, I will call my husband or the police." Tieman did

not see things get physical that evening.

       {¶12} On cross-examination, Tieman testified that she had never discussed the

February 22, 2019 incident with David and had not heard his version of the events. She

admitted that she had never personally observed David strike Tonita. She nonetheless

indicated that she believed David was abusive and that he caused the injuries to Tonita's

face and head on February 22, 2019.

                                            -5-
                                                                        Butler CA2019-11-185

       {¶13} Following Tieman's testimony, David testified in opposition to the issuance of

a DVCPO. He testified that contrary to Tonita's assertions, he was not the abusive one in

the marriage. Rather, David claimed that Tonita had gotten violent with him on a number

of occasions after she consumed alcohol. He specifically denied that he ever choked

Tonita, grabbed her arms in a jealous rage, or shoved her into a table or chair with such

force that she damaged her ribs. David explained that Tonita bruised easily and that the

injuries she sustained to her ribs in July 2018 were from a chair tipping her into a table while

they were at a party where she had been drinking. As for the bruises observed on her arm

in September 2018, David indicated that Tonita likely obtained the bruises while carrying

moving boxes.

       {¶14} David produced photographs of himself and Tonita on vacations and at

various social functions in 2018, some of which were said to have been taken on the same

date or shortly after the abusive incidents Tonita described during her testimony. In many

of the photographs Tonita and David were smiling and embracing one another. These

photographs did not show any bruises on Tonita's person.

       {¶15} With respect to the February 22, 2019 incident with the water bottle, David

indicated he played a trick on Tonita after the two returned home from a dinner where they

had both been drinking. He stated that after he squeezed water into her eye, Tonita started

complaining about her eye hurting. She grabbed the water bottle, dumped the remaining

water over his head, and hit him in the face with her hand with enough force to knock his

glasses off. Tonita then grabbed the empty water bottle and drove it into his face, causing

some abrasions and bruises to his face. Photographs that David took of his face on the

evening of February 22, 2019 were admitted into evidence.

       {¶16} In order to protect and defend himself, David testified he pushed Tonita away

from him. David explained that Tonita then slipped on the "real slick" floor, causing her to

                                             -6-
                                                                     Butler CA2019-11-185

fall and injure her head and face. David denies that Tonita lost consciousness and claims

that she continued talking to him as she laid on the floor. David decided to leave the home

and stay at a hotel for the evening. He explained that this was something he sometimes

did after he and Tonita got into an argument, and he provided credit card statements

showing multiple hotel expenditures from 2018 to 2019. David testified he returned to the

marital home the following day after Tonita reached out to him and asked him to come

home. Text messages Tonita sent four days after the incident, in which she stated she

loved David, were admitted into evidence.

      {¶17} David testified that on March 22, 2019, Cory and his girlfriend came to visit.

According to David, Tonita drank quite a bit of wine at dinner and, as the night progressed,

she accused Cory's girlfriend of stealing some of her shoes. David felt that the allegations

were brought on by Tonita's excessive drinking and he did not believe that Cory's girlfriend

had stolen from Tonita. An argument ensued between all of them and Tonita called Tieman

over to the house for support. Ultimately Cory, Cory's girlfriend, and David decided to leave

the house and stay at a hotel. According to David, after he left the marital home on March

22, 2019, he did not return except to pick up his belongings after the petition for a DVCPO

had been filed against him. David further contended that though Tonita had filed for divorce

after the March 22, 2019 incident, she had recently discussed reconciling with him.

      {¶18} On cross-examination, David acknowledged that Tonita's injuries on February

22, 2019 were caused when she fell after he pushed her away from him. He denied that

he forcibly threw her into the doorframe. He also denied that he intentionally caused her

injuries on this date or any other date, claiming that any bruises or harm that he caused to

Tonita occurred in the process of defending himself from her getting hit by her. He further

explained that he did not call the police to report the abuse he suffered at Tonita's hands

because he was embarrassed by the situation. He claims he did, however, tell his son and

                                            -7-
                                                                     Butler CA2019-11-185

his friend, Carl Gustafson, about the abuse.

      {¶19} Gustafson testified he is a former neighbor of David and Tonita. In 2018, they

all resided in the same apartment complex. Gustafson stated that he and his wife would

get together with David and Tonita "once every couple of months or so" and that he

observed David and Tonita get into verbal arguments. He never saw David physically harm

or threaten to physically harm Tonita. Gustafson was not questioned about whether he had

ever observed Tonita physically harm David.

      {¶20} David's son Cory testified that since David's marriage to Tonita, David had not

been as happy as he once was. Cory believed his father was upset about the amount of

Tonita's drinking. Cory stated David called him the evening of February 22, 2019 and

informed him that "they got into it after being out at a social event where Toni had knocked

his glasses off his face * * * [and he was] beaten in the forehead by a water bottle." This

was not the first time David had mentioned Tonita striking him. Cory stated his father told

him that Tonita struck him in February 2018, after an argument at a restaurant. Cory never

personally saw Tonita physically abuse his father; he only heard about the physical abuse

from David.

      {¶21} Cory testified he had observed a number of verbal altercations between David

and Tonita. He provided details about the altercation he observed on March 22, 2019,

wherein Tonita accused his girlfriend of stealing her shoes. Cory testified Tonita had been

drinking that night and had "insisted on ordering multiple bottles of wine" at dinner. When

Tonita accused Cory's girlfriend of stealing, a heated argument broke out among Tonita and

David. Cory testified the argument did not turn physical and he, his girlfriend, and David

ended up leaving the residence to stay at a hotel.

      {¶22} David presented testimony from West Chester Police Officer Shawn

McCreanor. Officer McCreanor testified that after David was served with the ex parte

                                           -8-
                                                                      Butler CA2019-11-185

protection order, David contacted the police department to request an escort to the marital

home to collect some of his belongings. The officer decided it would be prudent to contact

the petitioner of the protection order first and he went to the marital home to make contact

with Tonita. When the officer knocked on the door, a woman looked out a window and

asked the officer who he was and why he was there. The officer indicated he was there to

talk with "Toni," but the woman stated "Toni" was not there. The officer left the home and

went to talk with David, who pulled a photograph of Tonita up on his cell phone. David

showed the photograph to the officer, and the officer identified the woman in the photograph

as the same woman he had spoken to at the Porters' marital residence. The officer also

identified Tonita in the courtroom as the individual whom he had spoken to at the Porters'

home.

        {¶23} Tonita testified on rebuttal that she does not have a drinking problem and is

not an alcoholic. She denied that she was the aggressor on February 22, 2019, or that

David was acting in self-defense when he threw her into the doorframe. She admitted that

she threw the water bottle at him after he injured her by squeezing water into her eye, but

otherwise denied making any other physical contact.

        {¶24} With respect to the March 22, 2019 incident involving Cory, his girlfriend, and

David, Tonita stated that all four of them had shared two bottles of wine at dinner. When

she returned to her residence after Cory and his girlfriend had been at the home by

themselves, she noticed items out of place and missing from her bedroom. When she

confronted Cory's girlfriend about the missing items, an argument ensued. Cory and David

became involved in the argument too. However, things did not escalate into a physical

altercation between Tonita and David.

        {¶25} Tonita further testified that she recalled Officer McCreanor coming to her door

after she filed her petition for a DVCPO. She explained she did not answer the door

                                            -9-
                                                                      Butler CA2019-11-185

because he stated he was looking for "Toni." She explained, "[T]hat scared me because, if

it was legal, they would have said Tonita. So that put my radar up right away. So I just

didn't want to answer the door or talk to them. Every officer that's come to my house has

called me by my legal name."

       {¶26} After considering the foregoing testimony, the magistrate granted Tonita's

petition for a DVCPO. The magistrate found by a preponderance of the evidence that David

had attempted to cause or recklessly caused bodily injury to Tonita and he had placed

Tonita, by the threat of force, in fear of imminent serious physical harm. In granting the

petition, the magistrate noted that he did not find David "particularly credible." While he

was "not fully convinced" that everything Tonita testified to was "fully credible" he

nonetheless believed that there had been an altercation on the night of February 22, 2019

during which David had caused bodily injury to Tonita. The magistrate ordered that the

protection order remain in full force and effect until April 2, 2020. The trial court adopted

the magistrate's decision and David timely filed objections, arguing that the issuance of the

DVCPO was against the manifest weight of the evidence. David contended Tonita was not

a credible witness, that there was no evidence corroborating her version of events, and that

it was an error to dismiss his claim of self-defense.

       {¶27} Following a hearing, the trial court overruled David's objections, finding that

"[a] review of the evidence and transcript reveal that [Tonita] showed by a preponderance

of the evidence that [David] recklessly caused injury to [Tonita]." The court noted that while

the magistrate had indicated that "both parties had credibility issues," Tonita had presented

credible evidence from her neighbor about the February 22, 2019 incident. The court further

noted that in rejecting David's self-defense claim and finding that he had recklessly caused

injury to Tonita, the magistrate had been in the best position to observe the witnesses'

demeanor and evaluate their credibility and believability.

                                            - 10 -
                                                                      Butler CA2019-11-185

       {¶28} David appealed, raising three assignments of error. For ease of discussion,

we will address David's first and second assignments of error together.

       {¶29} Assignment of Error No. 1:

       {¶30} THE TRIAL COURT ERRED BY RELYING UPON ALLEGED PAST ACTS

TO ESTABLISH THAT AN ACT OF DOMESTIC VIOLENCE OCCURRED.

       {¶31} Assignment of Error No. 2:

       {¶32} THE     TRIAL    COURT      ERRED       BY   RELYING     UPON     APPELLEE'S

TESTIMONY AFTER HER CREDIBILITY WAS CALLED INTO QUESTION AND WHICH

TESTIMONY WAS WHOLLY UNSUBSTANTIATED BY ANY CORROBORATING

EVIDENCE.

       {¶33} In his first assignment of error, David argues the trial court erred in granting

the DVCPO when "the most recent alleged incident [Tonita] complained of occurred on

February 22, 2019, more than one month prior to filing her petition." David contends the

court relied on "past acts" and did not determine that Tonita was in immediate and present

danger of domestic violence. In his second assignment of error, David argues Tonita failed

to present credible testimony in support of her petition for a DVCPO and contends that

corroborating evidence was necessary to support the issuance of the DVCPO.

       {¶34} A petition for a DVCPO is governed by R.C. 3113.31. Crawford v. Brandon,

12th Dist. Butler Nos. CA2013-08-150 and CA2013-08-151, 2014-Ohio-3659, ¶ 6. Pursuant

to that statute, to obtain a DVCPO the petitioner must prove by a preponderance of the

evidence that the respondent has engaged in an act of domestic violence against the

petitioner or petitioner's family or household members. McBride v. McBride, 12th Dist.

Butler No. CA2011-03-061, 2012-Ohio-2146, ¶ 12, citing Felton v. Felton, 79 Ohio St. 3d 34

(1997), paragraph two of the syllabus. "'Preponderance of the evidence' means the greater

weight of the evidence, or evidence that leads the trier of fact to find that the existence of

                                            - 11 -
                                                                                       Butler CA2019-11-185

the contested fact is more probable than its nonexistence." McGrady v. Muench, 12th Dist.

Warren No. CA2018-12-145, 2019-Ohio-2677, ¶ 12.

        {¶35} For the purpose of this case, domestic violence means "[a]ttempting to cause

or recklessly causing bodily injury" to a "family or household member."                                        R.C.

3113.31(A)(1)(a)(i).2        A spouse constitutes a "family or household member."                              R.C.

3113.31(A)(3)(a)(i). "[W]hile R.C. 3113.31 does not define the term 'bodily injury,' for

purposes of the offense of domestic violence under R.C. 2901.01(A)(3), 'physical harm' to

a person means 'any injury, regardless of its gravity or duration.'" McGrady at ¶ 13, quoting

J.R. v. E.H., 10th Dist. Franklin No. 16AP-431 2017-Ohio-516, ¶ 13.

        {¶36} "A trial court's decision to grant or deny a DVCPO will not be reversed where

such decision is supported by the manifest weight of the evidence." Barrett v. Barrett, 12th

Dist. Warren No. CA2016-04-033, 2017-Ohio-250, ¶ 19. The standard of review for a

manifest weight challenge in a civil case is the same as that applied to a criminal case.

Dunn v. Clark, 12th Dist. Warren No. CA2015-06-055, 2016-Ohio-641, ¶ 8, citing Eastley v.

Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, ¶ 17. In considering a manifest weight

challenge, a reviewing court weighs the evidence and all reasonable inferences, considers

the credibility of witnesses and determines whether in resolving conflicts in the evidence,

the finder of fact clearly lost its way and created a manifest miscarriage of justice warranting

reversal and a new trial ordered. Hacker v. House, 12th Dist. Butler No. CA2014-11-230,

2015-Ohio-4741, ¶ 21, citing Eastley at ¶ 20. "A judgment will not be reversed as being

against the manifest weight of the evidence where the judgment is supported by some


2. In granting the DVCPO, the magistrate and trial court specifically found that "Respondent committed acts
or engaged in behaviors directed toward a family or household member in violation of R.C. 3113.31(A)(1): (a)
Attempting to cause or recklessly cause bodily injury; [and] (b) Placing another person by the threat of force
in fear of imminent serious physical harm or committing a violation of section 2903.211 (menacing by stalking)
or 2911.211 (aggravated trespass) of the Revised Code." However, in ruling on David's objections to the
magistrate's decision, the trial court limited its analysis to its finding that David recklessly caused bodily injury
to Tonita. We will likewise limit our analysis to this finding.

                                                       - 12 -
                                                                        Butler CA2019-11-185

competent, credible evidence going to all essential elements of the case." McGrady at ¶

14.

       {¶37} Having reviewed the record, we find that the trial court's decision to issue the

DVCPO was not against the manifest weight of the evidence. Tonita presented competent,

credible evidence that David engaged in an act of domestic violence on February 22, 2019

when he shoved her into the doorframe, causing injury to her head and face. Both Tonita

and Tieman testified about the injuries Tonita sustained and photographs of those injuries

were admitted into evidence.

       {¶38} David did not dispute that he caused Tonita injury when he shoved her and

caused her to fall. Instead, he presented a conflicting account of the incident, wherein

Tonita was the aggressor and he acted in self-defense. David argues the trial court erred

by crediting Tonita's testimony over his testimony and the testimony of his supporting

witnesses, especially as the magistrate noted that not everything Tonita testified to was fully

credible. However, "it is well-established that a trial court, particularly a domestic relations

court, is in the best position to assess the credibility of witnesses and the weight to be given

to their testimony." McGrady, 2019-Ohio-2677 at ¶ 15, citing Halcomb v. Greenwood, 12th

Dist. Clermont Nos. CA2018-03-008, CA2018-03-010, CA2018-03-012, and CA2018-0-

013, 2019-Ohio-194, ¶ 40. Furthermore, in accessing each witness' credibility, the "trier of

fact is free to believe all, part, or none of the testimony of each witness." Bartells v. Bertel,

12th Dist. Butler No. CA2016-11-216, 2018-Ohio-21, ¶ 63. As the domestic relations court

was best suited to assess the credibility and the weight given to the witnesses' testimony,

this court will not substitute our judgment for that of the trial court. McGrady at ¶ 15;

Crawford, 2014-Ohio-3659 at ¶ 15. The court was entitled to rely on Tonita's testimony

about the events that occurred on February 22, 2019 and to discredit David's claim that he

acted in self-defense.

                                             - 13 -
                                                                       Butler CA2019-11-185

       {¶39} Additionally, to the extent that David argues the trial court erred in granting

the DVCPO since the only evidence indicating he recklessly caused Tonita injury was her

own testimony, we find no merit to his argument. "The Ohio Supreme Court * * * has

expressly rejected the contention that corroborating eyewitness testimony or medical

evidence must be presented to establish domestic violence by a preponderance of the

evidence." Crawford at ¶ 17, citing Felton, 79 Ohio St. 3d at 44-45. Based on the supreme

court's holding in Felton, Tonita's testimony, standing alone, was sufficient to meet the

preponderance of the evidence standard necessary to obtain a DVCPO without any

additional evidence corroborating her testimony. See, Halcomb at ¶ 39-40; Weismuller v.

Polston, 12th Dist. Brown No. CA2011-06-014, 2012-Ohio-1476, ¶ 23. However, in this

case, contrary to David's assertions, there was additional evidence supporting Tonita's

version of events. Tonita presented photographs of her injuries and testimony from Tieman.

Tieman testified as to Tonita's excited utterances immediately after the February 22, 2019

incident and her observations of Tonita's injuries.

       {¶40} David also argues that it was error for the trial court to issue the DVCPO since

the domestic violence incident occurred on February 22, 2019 and Tonita waited until March

26, 2019 to file her petition. He contends that because Tonita continued to live with him

after the incident and waited over a month to file her petition for a protection order, she

could not show an immediate and present danger of domestic violence. We find no merit

to David's arguments. Tonita's testimony indicated that her marriage to David had been

fraught with abuse – both mental and physical abuse. While Tonita's testimony about past

acts of domestic violence occurring between June 2018 and November 2018 was

insufficient, on its own, for the trial court to grant a civil protection order – see Partin v.

Morrison, 12th Dist. Brown CA2015-01-003, 2015-Ohio-4740, ¶ 11 – those acts were

relevant to explain Tonita's state of mind and her delay in filing the petition for a DVCPO.

                                            - 14 -
                                                                       Butler CA2019-11-185

       {¶41} Tonita testified that the numerous incidents of abuse that occurred during her

marriage kept her from filing a police report or immediately filing for a DVCPO after the

February 22, 2019 incident. Tonita explained she "was always scared" of David and it took

her some time to gather her courage to file the petition. Tieman's testimony corroborated

this fear. Tieman explained that though she called the police to report Tonita's injuries and

the domestic violence incident on February 22, 2019, Tonita begged her not to report David

because Tonita was "so afraid of what would happen." Tonita's fear caused her to leave

Tieman's home before the officer could arrive to make a report and the fear Tonita

expressed convinced Tieman not to disclose Tonita's or David's names to the officer.

       {¶42} The month that passed between the February 22, 2019 incident and Tonita

filing her petition for a DVCPO did not diminish Tonita's fear or the danger of domestic

violence. At the final hearing Tonita testified that she remained in fear of David. She further

testified that if the DVCPO were not granted, she feared David would again engage in the

violent acts which caused her to fear for her life.

       {¶43} Accordingly, given the testimony and evidence presented at the hearing, we

conclude that Tonita met her burden under R.C. 3113.31 of demonstrating by a

preponderance of the evidence that she was in danger of domestic violence by David. The

issuance of the DVCPO was not against the manifest weight of the evidence. David's first

and second assignments of error are overruled.

       {¶44} Assignment of Error No. 3:

       {¶45} THE TRIAL-COURT ERRED BY DISMISSING APPELLANT'S CLAIM OF

SELF-DEFENSE AGAINST APPELLEE.

       {¶46} In his final assignment of error, David argues the trial court "is obligated to

consider a self-defense claim to an allegation of domestic violence" and that Tonita was

"obligated to prove that [he] did not use his actions in self-defense and prove it beyond a

                                             - 15 -
                                                                        Butler CA2019-11-185

reasonable doubt." In support of his argument David cites to a criminal statute, R.C.

2901.05(B)(1).

       {¶47} As an initial matter, we note that the trial court did consider David's self-

defense argument. In ruling on David's objections to the magistrate's decision, the trial

court specifically noted that "Mr. Porter presented testimony from his son, a neighbor, and

a police officer in support of his position that domestic violence either did not occur, or was

in self-defense." (Emphasis added.) The court noted that the magistrate assessed the

credibility of David's testimony and evidence and did not find it, or his claim of self-defense,

very credible. Likewise, the trial court, after performing an independent review of the

transcript and evidence, did not find David's claim of self-defense credible. As the trier of

fact "ha[d] the best opportunity to view the demeanor, attitude, and credibility of each

witness * * * this court will not second-guess its judgment." Gillespie v. Gillespie, 12th Dist.

Clermont No. CA2011-05-034, 2012-Ohio-51, ¶ 13, citing Tomes v. Tomes, 12th Dist. Butler

No. CA2003-10-264, 2005-Ohio-1619, ¶ 10.

       {¶48} Additionally, contrary to appellant's assertions, R.C. 2901.05(B)(1) is not

applicable to the proceedings for a DVCPO issued under R.C. 3113.31. R.C. 2901.05

places the burden on the prosecution in a criminal trial to show beyond a reasonable doubt

that an accused person did not use force in self-defense. The statute does not have any

bearing on proceedings for a DVCPO as such proceedings are civil in nature and are not

akin to a criminal prosecution.

       {¶49} Self-defense is an affirmative defense, which meant David, as the respondent,

had the burden of establishing he caused or attempted to cause bodily injury to appellant

only in defense of his person. See J.R., 2017-Ohio-516 at ¶ 21. David's testimony that he

shoved Tonita into a doorframe, causing injuries to face and head, only in self-defense was

an issue considered and rejected by both the magistrate and trial court. Given the record

                                             - 16 -
                                                                                  Butler CA2019-11-185

before us, we conclude that the trial court did not err in rejecting David's claim of self-

defense and granting a DVCPO in favor of Tonita. David's third assignment of error is

overruled.

        {¶50} Judgment affirmed.


        S. POWELL, J., concurs.

        PIPER, J., dissents.


        PIPER, J., dissenting.

        {¶51} Respectfully, contrary, to the majority's opinion, the record here demonstrates

there was neither competent, nor credible, evidence which existed to support the manifest

weight of the evidence. Thus, the decision to grant the DVCPO was in error, and I

respectfully dissent from the majority's willingness to affirm that decision.

        {¶52} Tonita did not contest David's factual assertions, nor his arguments relative

to the issues on appeal.3 David asserted that the timing of Tonita's allegations were related

to gaining a tactical advantage in the pending divorce proceedings.                        In the DVCPO

proceedings, the record concluded with the trial court indicating if the pending divorce

proceedings were resolved by the parties, they could also resolve the DVCPO upon re-

approaching the court.          It appears there is merit to David's argument that the two

proceedings were not unrelated.

        {¶53} Not only was the substance of the testimony incompetent due to the frequent

and excessive intoxicated state of both parties at the time of the events, but also the

testimony was further diluted by multiple episodes of opinion testimony from others who




3. App.R. 18(C) determines that when a party "fails to file a brief addressing the facts and issues, the court
may accept appellant's statement of facts and issues as correct and reverse the judgment * * *." Gerdes v.
Gerdes, 12th Dist. Butler No. CA2019-07-106, 2020-Ohio-3405, fn 1.

                                                   - 17 -
                                                                        Butler CA2019-11-185

had not witnessed the events. While the testimony was drastically different between Tonita

and David, the court found both parties to have credibility issues. Both alleged ill motive to

the other and both acknowledged that on the night in question, as with other past events,

there was excessive use of alcohol.           It is common knowledge excessive alcohol

consumption impairs judgment, physical coordination, perception, and among other things,

the ability to recount and report events accurately.

       {¶54} Additionally, Tonita even admitted lying to a police officer; to her, deceiving

an investigating officer appears easily justifiable. Tonita's justification for lying about her

identity to the police officer who wanted to talk to her, was because police officers who had

approached her on other occasions had called her by her "legal" name, and this particular

police officer called her by the name she goes by; no reasonable person would consider

this a good reason to lie to an officer of the law. Despite the parties continuing to live

together after the event in question, Tonita did not raise the event to authorities until seeking

to gain sole possession of their residence over thirty days later. Unrefuted are David's

allegations that both before and after filing her petition, Tonita was seeking reconciliation.

       {¶55} While the trial court never gave an analysis to David's self-defense claim, the

trial court appears to have been dissuaded by David's claim of self-defense solely because

he is physically larger than Tonita. However, it is not reasonable to presume the larger

person is always the aggressor, particularly when alcohol is in play. It is also common

knowledge that any size person can be the instigator when fueled with liquid courage. Pent

up frustrations, resentments, and exaggerated emotions can be unleashed by alcohol. The

undisputed facts reveal what raised Tonita's ire was David playing a, maybe not so funny,

practical joke on her.

       {¶56} Yet, without a factual analysis, and as we have previously stated, "this court

cannot perform a meaningful appellate review of the domestic relations court's decision

                                             - 18 -
                                                                                  Butler CA2019-11-185

absent clear * * * reasoning and analysis." Gerdes v. Gerdes, 12th Dist. Butler No. CA2019-

07-106, 2020-Ohio-3405, ¶ 20. David's credibility cannot be assessed merely by his size

difference, which is the only fact referenced by the trial court.

        {¶57} With their relationship containing jealousy and the repetitive over-indulgence

in alcohol consumption, the relationship appears doomed to fail. The common thread of

truthfulness coming from David's and Tonita's testimony reveals a tumultuous roller coaster

ride of partying, spats, and reunifications. The quarrelling, misunderstandings, and heated

confrontations the two mutually participated in were destined to result in divorce.4

        {¶58} It remains clear from the different versions of what took place that the truth

will remain obscure and unattainable. Despite the quantity of evidence both parties offered

to support their contentions, the quality of evidence necessary to be considered competent

and credible is vastly lacking. Therefore, when considering Tonita did not contest David's

facts and issues as stated on appeal, and considering the manifest weight of the evidence

must be supported by competent, credible evidence, we are restrained in the necessity to

apply appellate review standards and I would reverse the decision granting a DVCPO

against David (a CPO can always be refiled should the need arise). Therefore, I respectfully

dissent from the opinion of my colleagues in affirming the trial court's decision and would

vacate the DVCPO.




4. In this matter, a final decree was filed June 18, 2020 officially ending the marriage between Tonita and
David. We may take judicial notice of proceedings involving the parties, which are readily accessible from the
Clerk of Courts internet website. In re Helfrich, 5th Dist. Licking No. 13CA20, 2014-Ohio-1933, ¶ 35.

                                                   - 19 -